Opinion

PER CURIAM.
The petitioner, Joseph Torrice, appeals from the dismissal of his petition for a writ of habeas corpus. The petitioner, a sentenced prisoner, brought this writ of habeas coipus to the Superior Court *2claiming that the respondent, the commissioner of correction, had incorrectly calculated the petitioner’s anticipated discharge date, thereby illegally lengthening his sentence. The focus of the petitioner’s claim is the application of pretrial credits in several cases.
Our examination of the record and briefs and consideration of the arguments of the parties persuades us that the judgment of the trial court should be affirmed. The issues regarding the underlying factual disputes were resolved properly in the trial court’s thoughtful and comprehensive memorandum of decision. Torrice v. Commissioner of Correction, 46 Conn. Sup. 77, 738 A.2d 1164 (1997). Because that memorandum of decision fully addresses the arguments raised in this appeal, we adopt it as a proper statement of the facts and the applicable law on those issues. “It would serve no useful purpose for us to repeat the discussion contained therein.” In re Karrlo K., 40 Conn. App. 73, 75, 668 A.2d 1353 (1996) (per curiam).
The judgment is affirmed.